Opinion issued June 7, 2007








In The
Court of Appeals
For The
First District of Texas



NO. 01-06-00586-CV



ASTERMIT, INC. D/B/A QUALITY LUBE CENTER AND ASSIGNEE OF
OIL CHANGE VENTURES, INC., Appellant

V.

SW PARKWAY MANAGEMENT, INC. AND HO & HUANG L.P., Appellees



On Appeal from the 80th District Court
Harris County, Texas
Trial Court Cause No. 2004-455799



MEMORANDUM OPINION	Appellant has neither established indigence, nor paid or made arrangements to
pay the clerk's fee for preparing the clerk's record.  See Tex. R. App. P. 20.1 (listing
requirements for establishing indigence), 37.3(b) (allowing dismissal of appeal if no
clerk's record filed due to appellant's fault).  After being notified that this appeal was
subject to dismissal, appellant Astermit, Inc. d/b/a Quality Lube Center and Assignee
of Oil Change Ventures, Inc. did not adequately respond.  See Tex. R. App. P. 42.3(c)
(allowing involuntary dismissal of case).
	The appeal is dismissed for want of prosecution for failure to pay or make
arrangements to pay the clerk's fee.  All pending motions are denied.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Keyes and Higley.